AGREEMENT OF LEASE between PRINCIPAL PROPERTIES, L.P. and GROUP DCA, INC. Complex: 800 Lanidex Plaza Parsippany, NJ 07054 1 TABLE OF CONTENTS BASIC PROVISIONS DEFINITIONS ARTICLE 1DEMISE OF PREMISES AND COMMENCEMENT DATE ARTICLE 2COMMON AREAS ARTICLE 3RENT ARTICLE 4SECURITY ARTICLE 5ASSIGNMENT AND SUBLETTING ARTICLE 6REPAIRS, MAINTENANCE AND UTILITES ARTICLE 7COMPLIANCE WITH LAW ARTICLE 8ALTERATIONS ARTICLE 9INSURANCE ARTICLE 10DAMAGE AND DESTRUCTION; EMINENT DOMAIN ARTICLE 11RENT ABATEMENT ARTICLE 12QUIET POSSESSION ARTICLE 13DEFAULT; REMEDIES AND DAMAGES ARTICLE 14UNAVOIDABLE DELAYS, FORCE MAJEURE ARTICLE 15NOTICES ARTICLE 16ACCESS ARTICLE 17SIGNS ARTICLE 18END OF TERM ARTICLE 19HOLDING OVER ARTICLE 20INDEMNITY ARTICLE 21SUBORDINATION ARTICLE 22CERTIFICATES ARTICLE 23PARKING SPACES; USE OF EXTERIOR AREAS ARTICLE 24WAIVER PROVISIONS ARTICLE 25MISCELLANEOUS 2 THIS LEASE is made and entered into as of this 1st day of March, 2007, by and between PRINCIPAL PROPERTIES, L.P., a New Jersey limited partnership, having its principal office at c/o Denholtz Management Corp., 1600 St. Georges Avenue, Rahway, New Jersey 07065 (“Landlord”) and GROUP DCA, INC., a New Jersey corporation, having an address at 98 Park Street, Montclair, NJ 07042 (“Tenant”). NOW, THEREFORE, in consideration of the terms, covenants and conditions herein set forth, Landlord and Tenant hereby covenant and agree as follows: The following Basic Provisions and Definitions are incorporated into and made a part of this Lease: BASIC PROVISIONS (1)Building:800 Lanidex Plaza, Parsippany, NJ 07054 (2)Premises:Suite No. 300, consisting of approximately 21,000 Square Feet. (3)Permitted Use:General, executive and administrative offices, showroom (4)Estimated Commencement Date:May 1, 2007. (5)Expiration Date: The last day of the one hundred twenty-second (122nd) Lease Month. (6)Security:$140,000.00 (7)Base Rent: Period Annual Base Rent
